DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 11/17/2022 have been entered. Any objection\rejections from the previous office action filed 5/17/2022 not addressed below has been withdrawn.
Election/Restrictions
Claims 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/2022.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-32,35-48 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2008/0200562 A1, cited previously).
Yin teaches asymmetrically random or symmetrically branched polymers, including poly(2-ethyloxazoline) surface modified by addition of numerous functional groups including C2-22 aliphatics, amines, saccharide, and aromatics associated (covalently or non-covalently) with at least one active agent including binding pairs such as an antibody, a diagnostic agent including radioisotopes and therapeutic agents including several hydrophobic agents (i.e. omeprazole recited active in claim 46). See entire disclosure, especially [0023], [0030], [0035],[0036], [0072],[0075]-[0078][0139] and claims, especially 1,3-5. Regarding the steps in claim 40 used to make the aggregate, which include dissolving the active in solvent, dissolving the branched polymer in solvent and mixing the two solutions and lyophilizing, Yin method teaches incorporating the active in an appropriate solvent (solvents listed include ethanol) along with other ingredients (would include the branched polymers) and lyophilizing. See [0143]-[0144]. Yin appears to be silent with respect to mixing two different solutions of active and polymer and then lyophilizing. However this is merely a variation in the sequence of adding ingredients and is considered prima fascia obvious in the absence of new or unexpected results. See MPEP 2144.04 [R-6] IV. C. Changes in Sequence of Adding Ingredients Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Regarding the functional limitation which states PAA is released from aggregate at a controlled rate, since the polymer of Yin is within the scope of the claims and the hydrophobic drug can be non-covalently bound to the polymer it follows that the polymer will also be capable of releasing the drug in the same controlled manner. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Also the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See MPEP 2106 [R-6] pages 2100-6 through 2100-8. Regarding new claim 51, Yin teaches several techniques for purification vacuum drying (reads on removing solvent) and freeze drying (lyophilization), since both techniques are described as useful in preparing a powder of the composition one of ordinary skill would find it obvious to combine them sequentially to purify, thus reading on collecting the aggregate before lyophilization.  
Claims 31-32 and 35-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2008/0200562 A1), as applied to claims 2,4-6,8,10,16,18-24 and 28-30, in view of Reddy et al. (US 7,169,793), cited parent application 15/818,742. 
Yin is disclosed above. Yin is silent on the use of acetone as a solvent as required in claim 49. 
Reddy is used only for the disclosure within that acetone was a well-known solvent useful in dissolving hydrophobic actives such as omeprazole. See entire disclosure, especially example 6 and claims 19,27,28 and 49.
Since Reddy teaches acetone was a solvent capable of solvating hydrophobic drugs such as omeprazole taught by Yin one of ordinary skill would have a high expectation of using it for this same purpose. Obviousness stems from the notion that the combination of art known elements that, when combined, do no more than serve their art-recognized functions is obvious. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 
Applicants next assert that Yin does not teach or suggest mixing polymer and hydrophobic PAA in a particular solvent and lyophilizing forming aggregates that release bound drug over time in an aqueous environment.
This argument is not persuasive since the polymer of Yin is within the scope of the claims and the hydrophobic drug can be non-covalently bound to the polymer it follows that the polymer will also be capable of releasing the drug. Yin’s method teaches incorporating the active in an appropriate solvent (solvents listed include ethanol) along with other ingredients (would include the branched polymers) and lyophilizing. See [0143]-[0144]. Yin appears to be silent with respect to mixing two different solutions of active and polymer and then lyophilizing. However this is merely a variation in the sequence of adding ingredients and is considered prima fascia obvious in the absence of new or unexpected results. See MPEP 2144.04 [R-6] IV. C.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618